Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 1 of 33




                 EXHIBIT 1
             Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 2 of 33




 .




Nichols Kaster, PLLP
                                                                                                                Firm Resume
 | Table of Contents

 Firm Overview...................................................................................................................................... 2

 Accolades.............................................................................................................................................. 3

 Judicial Recognition ............................................................................................................................ 4

 Notable Litigation Results ................................................................................................................. 10

 Nichols Kaster Attorneys ................................................................................................................... 22
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 3 of 33




   Firm Overview                                                 Employee Representation

        Over the last 40 years, Nichols Kaster has         - Wage & Hour Violations
enjoyed a sterling reputation as a top employment and      - 401(k) and Benefit Breaches
consumer plaintiffs’ litigation firm.       We have        - Qui Tam/False Claims
represented hundreds of thousands of employees and         - Wage Fixing
                                                           - Equal Pay Violations
consumers nationwide on a variety of legal issues
                                                           - Harassment
arising under both state and federal laws.                 - Discrimination
                                                           - Retaliation
       The Firm’s National Wage and Hour team              - Medical leave
represents employees in class and collective actions       - Failure to Accommodate
seeking to recover unpaid wages in circumstances           - Federal Railway Safety Act Violations
where employers misclassify workers or otherwise fail      - Breach of Contract
to compensate them for all hours worked, pursuant to       - Severance
minimum wage and overtime rates, or as required by         - Non-Compete Agreements
contract.   The Firm also represents groups of             -Defamation
employees seeking to recover unpaid commissions and unlawfully pooled tips.

        Nichols Kaster represents workers and consumers who have endured discrimination and who
have had their civil rights violated on either an individual or class-wide basis. The Firm’s employment
group is also dedicated to assisting individual employees in Minnesota and surrounding states with a
variety of legal needs, including addressing discrimination; harassment; retaliation; accommodation and
leave issues; contract, severance, and non-compete disputes; as well as defending against licensure
complaints.

         The Firm also assists employees and retirement plan participants in protecting their 401(k)
investments and other benefits. Nichols Kaster challenges breaches of fiduciary duty relating to
                                                     excessive fees, underperforming funds,
                                                     imprudently managed accounts, and failure to
        Consumer Representation
                                                     properly pay benefits.
 - Forced-Placed Insurance
 - Credit Reporting                                         Nichols Kaster is dedicated to protecting
 - Improper Background Checks                        consumer rights through its National
 - Student Loans                                     Consumer Class Action team. Over the years,
 - Predatory Lending                                 the Firm has represented consumers with a
 - Interest Overcharges and Misapplication of        variety of violations, primarily on a class-wide
   Loan Payments                                     basis. The Firm led the way in forced-placed
 - Billing Practices                                 flood and hazard litigation and with claims
 - Deceptive Practices
                                                     under the Fair Credit and Reporting Act.
 - Debt Collection Violations
                                                           Nichols      Kaster    also     represents
whistleblowers and relators who have “blown the whistle” on illegal activity. These cases involve the


                                                                                            2|Page
         Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 4 of 33



reporting of possible government fraud, mishandling of toxic substances, violations of tax or securities
laws, discrimination in education, failure to provide access to public facilities, and more. Nichols Kaster
represents individuals who have brought claims on behalf of the government against entities who have
defrauded the government under the False Claims Act (also known as “qui tam” lawsuits).

       No matter the type of claim, Nichols Kaster helps everyday people seek redress against big
corporations.


   Accolades

        U.S. NEWS & WORLD REPORT has continued to name Nichols Kaster as a Best Law Firm® and
honored individual lawyers at the Firm as Best Lawyers®, consecutively since 2012. LAW360 has listed
Nichols Kaster as a top plaintiffs’ employment law firm, and MINNESOTA LAWYER has declared it one of
Minnesota’s top 100 firms. In 2018, eight of Nichols Kaster’s attorneys were named Super Lawyers®
and ten Rising Stars by SUPER LAWYERS MAGAZINE. Steve Smith and Matthew Frank were announced
as the 2017 Minnesota Lawyers of the Year. On Martindale Hubbell, the firm has a 5 out of 5 peer
rating.

       Together THE NATIONAL LAW JOURNAL and LAW.COM named Nichols Kaster a top 50 firm for
Elite Trial Lawyers “that are doing the most creative and substantial work on the plaintiffs side.”
Introducing America’s Elite Trial Lawyers, THE NAT’L LAW J. (Sept. 8, 2014).

        In 2009, Nichols Kaster was ranked as one of the top ten busiest FLSA firms in the country by
Litigation Almanac 360, which conducted a study of over 500,000 federal cases and received input from
more than 200 law firms. Nichols Kaster was the only plaintiffs’ firm in the top ten.




                                                                                                3|Page
         Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 5 of 33




   Judicial Recognition

         Nichols Kaster provides employees and consumers with significant results, including substantial
settlements, trial victories, and ground-breaking determinations on important legal questions. The
Firm’s attorneys fight hard for their clients, vigorously litigating complex actions against top national
defense firms. Courts have recognized Nichols Kaster’s successes and extensive experience and have
appointed the Firm as lead or co-lead counsel on hundreds of class and collective actions. Below are
just a few examples of this recognition.




   [C]lass counsel achieved a strong result through skillful litigation and settlement
   negotiation. After filing a detailed complaint and amended complaint, working through
   a substantial discovery process, litigating a motion to dismiss, and undergoing
   mediation and settlement discussions, class counsel obtained a settlement of $14 million
   and a mandatory request for proposal that will help ensure quality management of class
   members’ 401(k) funds down the road. Regarding quality of representation, the
   litigation and settlement appear by all measures to be the work of skillful and experienced
   attorneys with significant expertise in the ERISA context.
The Honorable Judge Nathanael M. Cousins
Johnson v. Fujitsu Technology & Business of America, Inc. et al., No. 5:16-cv-03698 (N.D. Cal., May 11, 2018).




   The high quality of Nichols Kaster’s representation strongly supports approval of the
   requested fees. The Court has previously commended counsel for their excellent
   lawyering. The point is worth reiterating here. Nichols Kaster was energetic, effective,
   and creative throughout this long litigation. The Court found Nichols Kaster’s briefs and
   arguments first-rate. And the documents and deposition transcripts which the Court
   reviewed in the course of resolving motions revealed the firm’s far-sighted and strategic
   approach to discovery . . . Further, unlike in many class actions, plaintiffs’ counsel did
   not build their case by piggybacking on regulatory investigation or settlement . . . The
   lawyers at Nichols Kaster can genuinely claim to have been the authors of their clients’
   success.
The Honorable Judge Paul A. Engelmayer
Hart v. RCI Hospitality Holdings, Inc., No. 09 Civ. 3043, 2015 WL 5577713 (S.D.N.Y. Sept. 22, 2015)




                                                                                                   4|Page
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 6 of 33




   I want to commend all of you for the excellent work that you did in conjunction with the
   special master and the court’s technical advisor . . . I’m satisfied that this settlement is
   fair and reasonable given all the risk and expense of further litigation . . . .
Honorable Judge Kathryn Vratil
Sibley v. Sprint Nextel Corp., No. 08-cv-2063 (D. Kan. Dec. 20, 2018)




   [T]he attorneys at Nichols Kaster, PLLP are qualified, experienced, and competent, as
   evidenced by their background in litigating class-action cases involving FCRA
   violations. . . . . As noted above, Plaintiffs’ attorneys are experienced and skilled consumer
   class action litigators who achieved a favorable result for the Settlement Classes.
The Honorable Chief Judge Deborah Chasanow
Singleton v. Domino’s Pizza, LLC, 976 F. Supp. 2d 665 (D. Md. 2013)




   [T]his case’s early resolution can partly be attributed to counsel’s experience representing
   thousands of employees in wage and hour cases for thirty years, particularly within the
   oil and gas industry.
The Honorable Judge Dale Drozd
McCulloch v. Baker Hughes Inteq Drilling Fluids, Inc., No. 1:16-cv-00157 (E.D. Cal. Nov. 2, 2017)



   Plaintiffs retained counsel with significant experience in prosecuting force-placed
   insurance cases, and other courts in this district have appointed them class counsel in
   force-placed insurance cases . . . Counsel have worked vigorously to identify and
   investigate the claims in this case, and, as this litigation has revealed, understand the
   applicable law and have represented their clients vigorously and effectively.
The Honorable Magistrate Judge Laurel Beeler
Ellsworth v. U.S. Bank, N.A., No. C 12-02506, 2014 WL 2734953 (N.D. Cal. June 13, 2014)




   Thank you for all of your good work here. I know that it was really an extraordinarily
   complex case, and so well done.
The Honorable Judge Kathryn Vratil
Harlow v. Sprint Nextel Corp., No. 08-2222 (D. Kan. Dec. 10, 2018)



                                                                                               5|Page
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 7 of 33




   [Nichols Kaster has] considerable experience in litigating wage and hour class and
   collective actions.

   The award . . . follows efficient effort on the part of Class Counsel to achieve a sizeable
   recovery for the Class Members.
The Honorable Magistrate Judge Katherine Menendez
Allen v. All Temporaries, Inc., No. 16:cv-04409 (D. Minn. Feb. 14, 2018)




   [T]he quality of representation, as evidenced by the substantial recovery and the
   qualifications of the attorneys, is high. As then District Judge Gerard E. Lynch
   recognized, Nichols Kaster is “a reputable plaintiff-side employment litigation boutique
   with a nationwide practice and special expertise prosecuting FLSA cases.”
The Honorable Judge Sidney H. Stein
Febus v. Guardian 1st Funding Grp., LLC, 870 F. Supp. 2d 337 (S.D.N.Y. 2012)




   [T]his court finds that counsel possess more than sufficient experience to represent
   Plaintiffs fairly and adequately in reaching a fair and equitable settlement in this FLSA
   collective action . . . The parties are represented by competent and reputable counsel.
The Honorable Judge Tony N. Leung
Mayfield-Dillard v. Direct Home Health Care, No. 1:16-cv-3489 (D. Minn., Dec. 18, 2017)




   I think it was just some very efficient and good work on the part of the plaintiffs’
   attorney that brought you to the point [of settlement].”
The Honorable Judge Josephine L. Staton
Urakhchin v. Allianz Asset Mgm’t of Am., L.P., No. 8:15-cv-01614 (C.D. Cal. July 27, 2018)




                                                                                             6|Page
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 8 of 33




   Counsel’s experience in vigorously litigating class/collective wage and hour actions,
   plus their experience with this industry were essential in obtaining this favorable and
   efficient result.
The Honorable Magistrate Judge Jonathon E. Hawley
Woods v. Club Cabaret, Inc., 1:15-cv-01213, 2017 WL 4054523 (C.D. IL, May, 17, 2017)




   The settlement was the result of arm’s-length negotiations between experienced counsel.
   Class Counsel is well known by this Court for their expertise in wage and hour litigation.
The Honorable Judge Michael J. Davis
Burch v. Qwest Commc’ns Intl., No. 06-03523 (D. Minn. Sept. 14, 2012)




   I want to say that both sides here have performed at an admirable level. And I wish that
   the lawyers of all cases would perform at your level. I say this to both of you, because
   you have you have been of assistance to the Court.
The Honorable Judge William Alsup
Hofstetter v. Chase Home Fin., LLC, No. 10-01313 (N.D. Cal. Nov. 7, 2011) (transcript)




   The Court finds that counsel is competent and capable of exercising all responsibilities as
   Class Counsel for the Settlement Class.
The Honorable Judge Richard H. Kyle
Bible v. Gen. Revenue Corp., 12-CV-1236 (D. Minn. Jan. 7, 2014)




   Over the past two years, Class Counsel has been active in all stages of litigation and has
   particularly benefitted Plaintiffs through capable handling of motion practice. For
   example, Plaintiffs obtained summary judgment on a key issue involving the Morillion
   doctrine and defeated summary judgment on Defendants’ de minimis defense.
The Honorable Judge Virginia A. Phillips
Cervantez v. Celestica Corp., No. 07-729, 2010 WL 11465133, *7 (C.D. Cal. Oct. 29, 2010)




                                                                                           7|Page
         Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 9 of 33




   [T]he combined experience of Plaintiffs’ counsel as well as the fact that employment law,
   particularly the representation of employees, forms a large part of both the firm and
   counsel’s practice persuades this Court that the law firm of Nichols Kaster, PLLP, and
   its attorneys Steven Andrew Smith and Anna P. Prakash will more than adequately
   protect the interests of the Class Members.
The Honorable Magistrate Judge Tony N. Leung
Fearn v. Blazin’ Beier Ranch, Inc., No. 11-743 (D. Minn. Jan. 30, 2012)




   Plaintiffs have shown good cause under Rule 16(b) because Plaintiffs’ new counsel has
   shown the necessary diligence. Plaintiffs brought on Nichols Kaster, an experienced
   employment law firm of high repute as lead counsel in May 2012. Since that time,
   Plaintiffs have made a concerted effort to comply with this Court’s orders and deadlines.
The Honorable Magistrate Judge Tony N. Leung
Alvarez v. Diversified Main. Sys., Inc., No. 11-3106 (D. Minn. Aug. 21, 2012)




   Plaintiff’s counsel are qualified, experienced attorneys that are fully capable of
   conducting this class action litigation . . . they are highly qualified, knowledgeable
   attorneys that are willing to invest the resources necessary to fully prosecute this case.
The Honorable Judge Gary Larson
Karl v. Uptown Drink, LLC, No. 27-CV-10-1926 (Minn. Dist. Ct. Nov. 17, 2010)




   Plaintiffs’ Counsel are qualified attorneys with extensive experience in class action and
   wage and hour litigation and are hereby appointed as Class Counsel.
The Honorable Judge Susan Richard Nelson of the U.S.D.C. D. Minn.:
Alvarez v. Diversified Main. Sys., Inc., No. 11-3106 (D. Minn. Feb. 14, 2013) (appointing class counsel and
preliminarily certifying the class for settlement purposes).




   However, the difficulty of the legal issues involved [and] the skill and experience of
   Plaintiffs’ counsel in FLSA cases . . . make an enhancement of the lodestar amount
   appropriate in this case.
The Honorable Judge Thomas D. Schroeder


                                                                                                8|Page
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 10 of 33



Latham v. Branch Banking & Trust Co., No. 1:12-cv-00007, 2014 WL 464236 (M.D.N.C. Jan. 14, 2014)




   The Court must consider the work counsel has done in identifying or investigating
   potential claims in the actions, counsels' experience in handling class actions and other
   complex litigation and claims of the type asserted in the present action, counsels'
   knowledge of the applicable law, and the resources counsel will commit to representing
   the class. Fed.R.Civ.P. 23(g)(1)(C). After reviewing the record, the Court is satisfied that
   the firms of Nichols Kaster, PLLP and Stueve Siegel Hanson LLP satisfy these criteria
   and will adequately represent the interests of the class as counsel.
The Honorable Judge Kathryn Vratil
Sibley v. Sprint Nextel Corp., 254 F.R.D. 662, 677 (D. Kan. 2008)




   The Arbitrator also notes that the briefs submitted by Claimant’s counsel and the
   performance at the hearing by Claimant’s counsel were of a very high quality.
Arbitrator Joel Grossman, Esq.
Green v. CashCall, Inc., JAMS Arbitration No. 1200047225 (JAMS Aug. 22, 2014)




   Plaintiffs’ counsel are adequate legal representatives for the class. They have done work
   identifying and investigating potential claims, have handled class actions in the past,
   know the applicable law, and have the resources necessary to represent the class. The
   class will be fairly and adequately represented.
The Honorable Judge Susan M. Robiner
Spar v. Cedar Towing & Auction, Inc., No. 27-CV-411-24993 (Minn. Dist. Ct. Oct. 16, 2012)




   [Defendant] doesn’t question whether Plaintiffs are represented by qualified and
   competent counsel, and it’s obvious that they are. Plaintiffs’ are represented by a national
   law firm, Nichols Kaster, that specializes in employment and class action law.
The Honorable Judge Larry Alan Burns
Norris-Wilson v. Delta-T Grp., Inc., 270 F.R.D. 596 (S.D. Cal. 2010)




                                                                                            9|Page
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 11 of 33




Notable Litigation Results

|   Settlement Results
      In Sibley v. Sprint Nextel Corp., No. 08-cv-2063 (D. Kan. Dec. 20, 2018), the court granted final
approval of a commissions settlement for retail store sales employees totaling $30,500,000.

       In Clark v. Oasis Outsourcing Holdings Inc., No. 9:18-cv-81101 (S.D. Fla. Dec. 20, 2018), the court
granted final approval of the parties’ $5.9 million settlement in a case where plaintiffs alleged the
defendants breached their fiduciary duties in violation of ERISA.

      In Harlow v. Sprint Nextel Corp., No. 08-2222 (D. Kan. Dec. 10, 2018), the court granted final
approval of a commissions settlement of $3,650,000 for business channel sales employees.

       In Urakhchin v. Allianz Asset Mgmt. of Am., L.P., 8:15-cv-01614 (C.D. Cal. July 30, 2018), the court
granted final approval of the parties’ $12 million settlement in a case where plaintiffs allege the
defendants breached their fiduciary duties in violation of ERISA.

       In Johnson v. Fujitsu Technology Business of America, Inc., No. 5:16-cv-03698 (N.D. Cal. May 11,
2018), the court granted final approval of the parties’ $14 million settlement, and approved a class of
current and former participants in the Fujitsu Group Defined Contribution and 401(k) Plan

        In Vongkhamchanh v. All Temporaries Midwest, Inc., 17:cv-00976 (D. Minn. Apr. 27, 2018), the
court approved a settlement for health care workers who would receive over 84% of their unpaid
overtime wages, explaining that the Firm’s “considerable experience litigating wage and hour class and
collective actions, and informed opinions of the fairness of the settlement” provided support for approval
of the hybrid state and federal action.

      In Main v. American Airlines, Inc., 4:16-cv-00473 (N.D. Tex. Feb. 21, 2018), the court granted final
approval of the parties’ $22 million settlement for a class of current and former participants in the
American Airlines, Inc. 401(k) Plan.

       In Allen v. All Temporaries, Inc., No. 16:cv-04409 (D. Minn. Feb. 14, 2018), the court granted final
approval of a Rule 23 class action and FLSA collective action for settlement of home health workers’
overtime claims. The court noted that “Class Members will recover over 99% of their unpaid overtime
wages after the deduction for attorneys’ fees, costs, and a class-representative service payment.”

        In Mayfield-Dillard v. Direct Home Health Care., No. 1:16-cv-3489 (D. Minn, Dec. 18, 2017) the
court approved the parties’ joint motion for settlement approval finding that the settlement was a
substantial benefit to the collective as the eligible individuals who accept the settlement will receive all
their alleged overtime wage loss. The court found that “counsel possess more than sufficient experience


                                                                                                10 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 12 of 33



to represent Plaintiffs fairly and adequately in reaching a fair and equitable settlement in this FLSA
collective action” and that “[t]he parties are represented by competent and reputable counsel.”

        In McCulloch v. Baker Hughes Inteq Drilling Fluids, Inc., No. 1:16-cv-00157 (E.D. CA, Nov. 22,
2017), the court approved the settlement finding that $3,000,000 was fair and reasonable and reflected
a settlement payoff of 92%of the estimated potential value of the class members’ claims. The judge
commended Nichols Kaster stating, “[T]his case’s early resolution can partly be attributed to counsel’s
experience representing thousands of employees in wage and hour cases for thirty years, particularly
within the oil and gas industry.”

        In Andrus v. New York Life Ins. Co., 1:16-cv-05698 (S.D.N.Y. June 15, 2017), the court granted
final approval of the parties’ $3,000,000 settlement in a case where plaintiffs alleged that the defendants
breached their fiduciary duties in violation of ERISA.

        In Andrus v. New York Life Ins. Co., No. 1:16-cv-05698 (S.D.N.Y. Feb. 16, 2017), the court granted
preliminary approval of the parties’ proposed $3,000,000 settlement in a case where plaintiffs allege that
the defendants breached their fiduciary duties in violation of the Employee Retirement Income Security
Act of 1974.

       In Henderson v. 1400 Northside Drive, Inc., No. 1:13-cv-03767 (N.D. Ga. Mar. 17, 2017), the Firm
achieved a $1,360,000 settlement on the eve of trial on behalf of 37 male exotic dancers who were
misclassified as independent contractors and required to pay to work through the imposition of
mandatory house fees, fines, and tip-outs of other workers.

       In Vaughan v. M-Enterm’t Props., LLC, No. 1:14-CV-914 (N.D. Ga. May 16, 2017), the court
approved a $1,100,000 settlement a week before trial for 28 female exotic dancers who the Court
previously found were misclassified as independent contractors and were required to pay to work
through fines, fees, and tip-outs to other workers.

        In Febus v. Guardian First Funding Group, LLC, 90 F. Supp. 3d 240 (S.D.N.Y. Mar. 4, 2015),
plaintiffs brought a motion to enforce a wage and hour settlement from which one of the individual
defendants defaulted. The court ordered the defendant pay the amount due, imposed an additional thirty
percent penalty on the amount due, and awarded interest. The court noted that Nichols Kaster had been
“attempting, in vain, to collect,” and emphasized that defendant “cannot avoid his contractual obligations
because he has decided that the settlement terms no longer suit his interests.”

         In Hart v. Rick’s Cabaret Int’l, Inc., No. 09 Civ. 3043, 2015 WL 5577713 (S.D.N.Y. Sept. 22, 2015).
the court granted final approval of a class-wide $15,000,000 gross settlement, finding the settlement to
be fair, reasonable, and adequate and further awarding plaintiffs’ counsel’s attorneys’ fees, expenses, and
service awards to the named plaintiffs and discovery participants.

       In the consolidated lawsuits of Casey v. Citibank, N.A., No. 5:12-cv-0820 (N.D.N.Y. Aug. 21, 2014)
and Coonan v. Citibank, N.A., No. 1:13-cv-00353, 2014 WL 4120599 (N.D.N.Y. Aug. 21, 2014), the court

                                                                                                11 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 13 of 33




granted final approval of an approximately $110,000,000 settlement on behalf of settlement classes who
were force-placed with flood or hazard insurance by Citibank, N.A. The settlement also provides
substantial injunctive relief, forbidding Citibank and its affiliates from accepting commissions or any
other form of compensation in connection with force-placed insurance for a period of six years, places
limits on the amount of insurance coverage that Citibank may require borrowers to maintain, and
requires Citibank to offer class members the opportunity to reduce their flood insurance coverage if
Citibank had increased their coverage amount to an amount in excess of the amount required under
federal law. The court found the settlement to be “fair, reasonable, and adequate, in the best interests of
the Settlement Classes” and overruled nine objections.

       In Bible v. General Revenue Corp., No. 12-cv-01236 RHK (D. Minn. June 27, 2014), the court
granted final approval of a $1,250,000 settlement on behalf of approximately 134,000 class members,
more than double the statutory cap for a Fair Debt Collection Practices Act class action.

        In Farmer v. Bank of America, N.A., No. 5:11-cv-00935 (W.D. Tex. Oct. 18, 2013), the court
granted final approval of the parties’ multi-million-dollar settlement with significant prospective
injunctive relief, finally certifying a class of 25,000 Texas mortgagors who had been sent letters
requesting proof of hazard insurance in violation of the language of their deeds of trust, and appointing
Nichols Kaster as class counsel.

       In Singleton v. Domino’s Pizza, LLC, No. 8:11-cv-01823 (D. Md. Oct. 2, 2013), the court approved
the parties’ $2,500,000 million settlement for a class of over 50,000 under the Fair Credit Reporting
Act in a case where plaintiffs alleged that the defendant employer had improperly procured consumer
reports on employees and applicants and had failed to comply with the pre-adverse action notice
requirements of the Act.

       In Ulbrich v. GMAC Mortgage, No. 11-CIV-62424, 2013 WL 8692404 (S.D. Fla. May 10, 2013),
the court granted final settlement approval and appointed Nichols Kaster as class counsel for a 2,000+
nationwide class. The case involved claims against GMAC Mortgage, LLC and Balboa Insurance
Services, Inc. relating to force-placed wind insurance.

        In Eldredge v. City of Saint Paul, No. 09-2018 (D. Minn. Aug. 29, 2011), plaintiff Eldredge reached
a settlement of his case that was the second largest paid by the City of Saint Paul in an employment
lawsuit.

       In Hofstetter v. JPMorgan Chase Bank, N.A., No. C- 10-01313, 2011 WL 1225900 (N.D. Cal. Mar.
31, 2011), Nichols Kaster was appointed class counsel for four classes encompassing approximately
40,000 mortgagors against Chase Bank. In the same case, Nichols Kaster secured an approximately
$10,000,000 settlement for the classes. Hofstetter, 2011 WL 5545912 (N.D. Cal. Nov. 14, 2011).




                                                                                               12 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 14 of 33




|   Appellate Achievements
        Frost v. BNSF Railway, Co., 9:15-cv-000124-DWM, was tried to a jury in Montana in December
2016. Mr. Frost alleged that he was retaliated against when BNSF terminated his employment after he
reported suffering from PTSD. Mr. Frost was diagnosed with PTSD after he was nearly struck by an
oncoming train while repairing a section of the track after his supervisor released track authority but
failed to inform him and his fellow crew members. Pursuant to the Defendant’s request, the jury was
provided an honest belief instruction and a defense verdict resulted. Mr. Frost appealed, arguing that
the instruction was error because it conflicted with the clear language of the Federal Railway Safety Act
(“FRSA”) and granted the jury a short-cut to rule for BNSF while ignoring evidence of retaliation. The
Ninth Circuit agreed. In a unanimous decision, the Ninth Circuit definitively held there was no
requirement that FRSA plaintiffs separately prove discriminatory intent under the FRSA’s contributing
factor standard, and thus the instruction was error. The Ninth Circuit reversed the trial verdict and
remanded for a new trial.

        In Brotherston v. Putnam Investments, LLC, 907 F.3d 17 (1st Cir. 2018), the First Circuit reversed
the district court’s grant of defendants’ directed verdict motion, holding that plaintiffs had met their
burden of proving loss causation, and that plaintiffs’ damages model constituted a viable measurement
of the losses suffered by Putnam’s employees as a result of defendants’ fiduciary breaches. The First
Circuit remanded the case to the district court for continued trial proceedings.

       In McKeen-Chaplin v. Provident Savings Bank, FSB, 862 F.3d 847 (9th Cir. 2017), the Ninth Circuit
reversed the district court’s grant of summary judgment to the defendant, finding that the defendant’s
mortgage underwriters did not fit within the administrative exemption to the Fair Labor Standards Act
and remanding for judgment in the plaintiffs’ favor on the issue.

       In Clark v. Centene Co. of Tex., L.P., 656 F. App’x 688 (5th Cir. 2016) (per curiam), the U.S. Court
of Appeals for the Fifth Circuit affirmed a lower court decision that appeals nurses do not fall within the
administrative or professional exemptions of the FLSA overtime requirements.

        In Carter v. HealthPort Technologies, LLC, 822 F.3d 47 (2d Cir. 2016), the U.S. Court of Appeals
for the Second Circuit vacated and remanded the district court’s dismissal of plaintiff’s complaint, finding
that plaintiff’s had Article III standing to bring this action regarding the excessive fees for providing
copies of plaintiffs’ medical records charged by defendants, and stating that “because the complaint
alleged that each name plaintiff “through [her or his] counsel” had “paid” the charges demanded for the
records, and that the “ultimate expense” was borne by the plaintiffs, the complaint plausibly alleged that
plaintiffs, as principals acting through their agents, had been injured by the alleged overcharges.”

       In Monroe v. FTS USA, LLC, 815 F.3d 1000 (6th Cir. 2016), the U.S. Court of Appeals for the
Sixth Circuit upheld the lower court’s denial of defendant’s motion to decertify the collective and
affirmed the trial verdict in favor of plaintiffs. The Sixth Circuit ruled that Plaintiff’s presentation of
representative testimony was appropriate at trial for proving liability for the collective and estimated
average approach to calculating damages.

                                                                                                13 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 15 of 33



        In Bible v. United Student Aid Funds, Inc., 799 F.3d 633 (7th Cir. 2015), reh’g. en banc denied, 807
F.3d 839 (7th Cir. 2015), cert. denied, 136 S. Ct. 1607 (2016), the U.S. Court of Appeals for the Seventh
Circuit reversed the district court’s dismissal of plaintiff’s complaint against a student loan guarantor
for wrongfully charging collection fees on a defaulted student loan, finding that plaintiff’s claims for
breach of contract and for violations of the RICO Act were not preempted by the Higher Education Act,
and stating that “a guaranty agency may not impose collection costs on a borrower who is in default for
the first time but who has timely entered into and complied with an alternative repayment agreement.”

        In Perez v. Mortgage Bankers Assoc., 135 S. Ct. 1199 (2015), the United States Supreme Court
ruled unanimously in favor of a group of employees represented by Nichols Kaster. The Court upheld a
Department of Labor interpretation granting minimum wage and overtime compensation for mortgage
loan officers.

        In Karl v. Uptown Drink, LLC, 835 N.W.2d 14 (Minn. Aug. 14, 2013), the Minnesota Supreme
Court ruled that under Minnesota law, employers cannot require employees to reimburse them from
their tips for items such as cash register shortages, unsigned credit card receipts, and customer walk
outs. The Court also found that employees do not have to show that because of the deductions their
wages fell below the minimum wage in order to prove a violation of Minn. Stat. § 181.79. In this case,
the plaintiffs were over 750 employees who worked at three different bars/night clubs in Minneapolis.
At a jury trial in 2011, the plaintiffs prevailed on their record-keeping and certain minimum wage claims,
but lost on the unlawful deductions claims. Nichols Kaster appealed the deductions issue, and took it all
the way to the Minnesota Supreme Court, where the Court agreed with plaintiffs and instructed the
lower court to enter judgment on the plaintiffs’ behalf on this claim.

         In Boaz v. Federal Express Customer Info. Services, Inc., 725 F.3d 603 (6th Cir. 2013), the U.S. Court
of Appeals for the Sixth Circuit ruled that plaintiff, a FedEx project manager who had claimed that
FedEx had failed to pay her overtime wages, in violation of the Fair Labor Standards Act, and paid her
less than male coworkers performing the same job, in violation of the Equal Pay Act, could pursue her
overtime and gender discrimination claims. The federal laws at issue provide employees three years to
file a lawsuit and FedEx had plaintiff sign an application which stated that lawsuits had to be brought
within 6 months or claims were lost. The lower court had dismissed plaintiff’s claims, citing the
application. The Sixth Circuit unanimously sided with plaintiff, reversed the dismissal and remanded the
case for trial.

       In Calderon v. GEICO General Insurance Co., 809 F.3d 111 (4th Cir. 2015), the U.S. Court of
Appeals for the Fourth Circuit affirmed a district court’s grant of affirmative summary judgment in favor
of approximately one hundred current and former Security Investigators, finding that they were not
covered by the administrative exemption. Specifically, the Appellate Court found that plaintiffs’ primary
job duty was not the performance of work directly related to general business operations.

       In Lass v. Bank of America, N.A., 695 F.3d 129 (1st Cir. 2012), the U.S. Court of Appeals for the
First Circuit struck down the district court’s ruling that had dismissed plaintiff’s claims. The court found


                                                                                                  14 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 16 of 33



that plaintiff’s allegations regarding excessive flood insurance and improper kickbacks had been properly
alleged and that the case should proceed.

       In Kasten v. Saint-Gobain Performance Plastics Corp., 131 S. Ct. 1325 (2011), the U.S. Supreme
Court found in favor of the plaintiff and held that “an oral complaint of a violation of the Fair Labor
Standards Act is protected conduct under the [Act’s] anti-retaliation provision.” This was a huge win
for employees all over the country, as the Supreme Court’s decision set a new FLSA anti-retaliation
standard.

|   Trial Verdicts and Arbitration Awards
        In Cummings v. Chevron Corp., JAMS Case No. 1100086694 (June 8, 2018), an arbitrator issued a
final award in the amount of $511,533.95 in favor of Donnie Cummings, a Well Site Supervisor who
worked for Chevron. The arbitrator ruled that Chevron misclassified Cummings as an independent
contractor and also misclassified him as exempt from the overtime provisions of state and federal law.
The arbitrator awarded Cummings $284,270.15 in unpaid overtime, liquidated damages, and meal and
rest period premiums, and awarded attorneys’ fees and costs in the amount of $227,263.80.

         In Kaiser v. Gortmaker et al., No. 15-cv-01030, (District of South Dakota, Dec. 21, 2017) following
a five-day trial in Aberdeen, South Dakota, a six-person jury returned a $1.2 million verdict in favor of
former South Dakota Division of Criminal Investigation agent, Laura Zylstra-Kaiser. At the conclusion
of trial, the jury found in favor of Kaiser on both her retaliation and gender discrimination claims. The
jury awarded Kaiser $311,812.00 in lost wages, $498,929.00 in lost retirement benefits, and $400,000.00
in emotional distress damages.

        In Clark v. Centene Company of Texas, LP, 104 F. Supp. 3d 813 (W.D. Tex. 2015), upon the
conclusion of a bench trial, the court awarded damages to a collective action of utilization review nurses.
The court found that plaintiffs submitted sufficient evidence to create a just and reasonable inference as
to overtime hours worked by the collective and awarded liquidated damages. This victory followed the
court’s order on the parties’ cross-motions for summary judgment and defendant’s motion for
decertification last year, holding that the defendant misclassified its utilization nurses. 44 F. Supp. 3d
674 (W.D. Tex. 2014). The court ruled that plaintiffs are not exempt from the Fair Labor Standards
Act’s overtime laws and are thus eligible for overtime pay. The court further held that defendant’s claim
that each plaintiff’s claim would need to be analyzed individually to determine liability and damages was
without merit.

        In Rhodes v. CashCall, JAMS Ref. No. 1200047475, Garcia v. CashCall, JAMS Ref. No.
1200047422, Good v. CashCall, JAMS Ref. No. 1200047220, and Green v. CashCall, Inc., JAMS Ref. No.
1200047225 (2014), a JAMS arbitrator ruled that CashCall misclassified Rhodes and Green, loan
processers, and Garcia and Good, underwriters, as exempt from the overtime requirements of California
and federal law. The arbitrator awarded Rhodes $15,000 in unpaid overtime plus an additional $15,000
in liquidated damages, along with $88,179 in attorneys’ fees and costs, Green was awarded $15,067.72
in damages, as well as $54,165.50 in attorneys’ fees and costs. The arbitrator also awarded Garcia

                                                                                                15 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 17 of 33



$10,000 in unpaid overtime plus an additional $10,000 in liquidated damages, along with $98,709 in
attorneys’ fees and costs, and Good was awarded $43,631 in unpaid overtime, as well as $50,627.49 in
attorneys’ fees and costs.

        In Walsten v. Shank Power Products Co., Inc., No. 19HA-CV-12-1094 (Minn. Dist. Ct., Sept. 9,
2013), a minority shareholder case, an advisory jury returned a $700,000 verdict for the plaintiff, finding
for him on his claims for breach of fiduciary duty and violation of his reasonable expectation of
continuing employment. The trial judge subsequently issued an order sustaining the $700,000 advisory
verdict and awarding $200,000 in attorneys’ fees.

         In Monroe v. FTS USA, LLC, No. 2:08-cv-21 (W.D. Tenn. Oct. 2011), the jury found that
defendants willfully violated the Fair Labor Standards Act by failing to pay nearly 300 cable installers
for all overtime hours worked. The district court entered judgment with damages for the plaintiffs.

|   Summary Adjudication
        In Henderson v. 1400 Northside Drive, Inc., No. 1:13-cv-3767, 2016 WL 3125012 (N.D. Ga. June 3,
2016), the district court granted in part Plaintiffs’ affirmative motion for summary judgment on the
issues of: (1) whether the owner qualified as a joint employer, (2) the viability of the defendants’
counterclaims, and (3) whether minimum wage damages includes recovery for fines, fees, and tipouts
paid by the employee to the employer. In an earlier order, the court also the court granted plaintiffs’
motion for partial summary judgment on the issues of: (1) the creative professional exemption, finding
that defendants misclassified adult entertainers as exempt from the overtime and minimum wage
requirements of the FLSA; and (2) offset, finding that defendants could not offset their minimum wage
obligations with tips paid by customers to adult entertainers. 110 F. Supp. 3d 1318 (N.D. Ga. 2015).

        In Vaughan v. M-Enterm’t Props., LLC, No. 1:14-CV-914, 2016 WL 7365201 (N.D. Ga. Mar. 15,
2016), the district court granted in part exotic dancer plaintiffs’ affirmative motion for summary
judgment on the issues of (1) whether entertainers qualify as employees under the FLSA, (2) whether
related entity defendants qualified as joint employers, (3) the viability of the defendants’ offset defense,
and (4) the viability of the defendants’ counterclaims.

        In Heaton v. Social Finance, Inc., No. 3:14-cv-05191-the, 2015 WL 6003119 (N.D. Cal. Oct. 15,
2015), the court denied defendants’ motion for summary judgment, finding that there were triable issues
of fact as to whether defendants had violated the statutes at issue, whether the alleged violations were
willful, and finding that defendants had failed to meet their burden as to plaintiffs’ claims under the
California Unfair Competition Law.

        In Hart v. Rick’s Cabaret Int’l, Inc., the court denied decertification of the FLSA Collective and
Rule 23 Class of approximately 2,300 adult entertainers at Rick’s Cabaret in New York and granted, in
part, plaintiffs’ affirmative motion for partial summary judgment on damages, finding that no reasonable
jury could conclude the Class was owed less than $10.8 million. No. 09-Civ-3043, 2014 WL 6238175
(S.D.N.Y. Nov. 14, 2014). This significant ruling came approximately one year after the court ruled that


                                                                                                16 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 18 of 33



the Class and Collective Members are employees as a matter of law under the FLSA and New York
Labor Law and that Rick’s Cabaret violated both laws by failing to pay wages. The court further held
that the money entertainers received from Rick’s Cabaret’s customers were tips and not service charges
that could offset wage obligations and that Rick’s Cabaret violated New York Labor Law by charging
Class and Collective Members fines and fees as a condition of employment. 967 F. Supp. 2d 901 (S.D.N.Y.
Sept. 10, 2013).

        In Wolfram v. PHH Corp., No. 1:12-cv-599, 2014 WL 2737990 (S.D. Ohio June 17, 2014), the
court granted plaintiffs’ motion for partial summary judgment, finding that the assigned real estate
offices from where plaintiffs, who are current or former loan officers employed by defendant, worked
where all serving as the “employer’s place of business” under the outside sales exemption of the Fair
Labor Standards Act. This established that an employee may work from multiple sites, not technically
owned or operated by the employer, and each of those sites can be considered the “employer’s place of
business” under the regulations, therefore any work performed at these sites is not “outside” work under
the outside sales exemption.

        In MacIntyre v. Lender Processing Services, Inc., No. 3:13-cv-89-J-25JBT (M.D. Fla. Apr. 29, 2014),
the court granted affirmative summary judgment to plaintiff (a Minnesota resident) on a breach of
contract claim for an unpaid bonus and used its discretion to enforce Minnesota state law for defendant’s
(a Florida company) failure to promptly pay wages. The court simultaneously denied defendant’s motion
to dismiss plaintiff’s gender discrimination claims ruling, in part, that defendant’s actions toward plaintiff
constituted direct evidence of gender discrimination.

        In Huff v. Pinstripes, Inc., 972 F. Supp. 2d 1065 (D. Minn. 2013), the court ruled in plaintiffs’ favor
on cross-motions for summary judgment, finding that Pinstripes had violated the Minnesota Fair Labor
Standards Act’s provisions on tip-pooling by requiring its servers to share their tips with “server
assistants,” who act as servers’ support staff at the restaurant.

        In Ernst v. DISH Network, LLC, No. 12-8794-LGS (S.D.N.Y. Sept. 22, 2014), the court ruled on
plaintiff’s and two of the defendants’ cross-motions for partial summary judgment, granting plaintiff’s
motion and denying defendants’ motion. The court ruled that the summary report received by two of
the defendants was a “consumer report” for purposes of the Fair Credit Reporting Act because it
“communicated information bearing on Plaintiff’s character, general reputation, or mode of living, and
the information was collected and expected to be used for ‘employment purposes.’”

        In Kirsch v. St. Paul Motorsports, Inc., No. 11-cv-02624, 2013 WL 1900620 (D. Minn. May 7, 2013),
the court denied defendants’ motion for summary judgment in its entirety, finding that plaintiff had put
forth sufficient evidence for a prima facie claim of age discrimination.

        In Bollinger v. Residential Capital, 863 F. Supp. 2d 1041 (W.D. Wash. 2012), the court granted
plaintiffs’ motion for partial summary judgment, finding that defendants misclassified the underwriter
plaintiffs under the administrative exemption, and rejected defendants’ argument that there was no


                                                                                                  17 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 19 of 33



evidence of willful violation of the FLSA, stating that “a jury could conclude that Defendants knowingly
and recklessly” misclassified plaintiffs.

        In Clincy v. Galardi South Enterprises, Inc., 808 F. Supp. 2d 1326 (N.D. Ga. 2011), the court granted
plaintiffs’ motion for partial summary judgment on the issue of misclassification, finding that defendants
misclassified adult entertainers as independent contractors and that the entertainers were in fact
employees covered by the FLSA.

|   Class and Collective Certification
       In Ayala v. GEICO, No. 7:18-cv-03583 (Dec. 5, 2018), the district court certified a collective class
under the FLSA for Auto Adjuster Trainees who alleged they were not paid for all their overtime worked
during training.

       In Bell v. Michigan Civil Service Commission and Jan Winters, State Personnel Director, No. 17-
003861-CV (Mich. Cir. Ct., Nov. 17, 2018), Nichols Kaster won class certification and was appointed
class counsel for a class of over 600 African-American applicants who plaintiffs alleged had been
discriminated against by defendants through the use of their entry-level law enforcement examination.

       In Dunham-Sunde v. The Copper Hen Cakery, No. 27-CV-17-17288 (Minn. Dist. Ct., Aug. 28, 2018),
the court certified a class of over one hundred restaurant servers to pursue claims against a local
restaurant for its unlawful tip-sharing practices in violation of the Minnesota Fair Labor Standards Act.

        In Deluca v. Farmers Ins. Exch., No. 17-cv-00034, 2018 WL 1981393 (N.D. Cal. Feb. 27, 2018),
the court granted class certification of California state law overtime claims and related claims for a group
of special investigators who allege that Farmers misclassified them as exempt from overtime. The court
previously granted conditional certification of the plaintiffs’ FLSA overtime claims.

        In Wildman v. American Century Serv., LLC, 2017 WL 6045487 (W.D. Mo. Dec. 6, 2017), the court
certified a class of current and former participants in the American Century Retirement Plan and
appointed Nichols Kaster as class counsel. Plaintiffs alleged that defendants breached their fiduciary
duties and engaged in prohibited transactions.

        In Ganci v. MBF Inspection Svcs., Inc., 323 F.R.D. 249 (S.D. Ohio 2017), the court granted class
certification of a class of pipeline inspectors who worked for MBF and were paid based on a day rate,
who sought unpaid overtime under Ohio state law. The court had previously granted conditional
collective certification of the plaintiffs’ FLSA overtime claims. 2016 WL 5104891 (S.D. Ohio Sept. 20,
2016).

        In Moreno v. Deutsche Bank Americas Holding Corp., 1:15-cv-09936, 2017 WL 3868803 (S.D.N.Y.
Sept. 5, 2017), the court certified a class of current and former participants in the Deutsche Bank Matched
Savings Plan and appointed Nichols Kaster as class counsel. Plaintiffs alleged that Defendants
mismanaged the plan in breach of their fiduciary duties under ERISA.


                                                                                                18 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 20 of 33



        In Sims v. BB&T Corp., No. 1:15-cv-732, 2017 WL 3730552(M.D.N.C. Aug. 28, 2017), the district
court certified a class of current and former participants in the BB&T Corporation 401(k) Savings Plan
and appointed Nichols Kaster as co-class counsel. Plaintiffs alleged that Defendants breached their
fiduciary duties to the Plan.

        In Urakhchin v. Allianz Asset Mgmt. of Am., L.P., 8:15-cv-01614, 2017 WL 2655678 (C.D. Cal. June
15, 2017), the district court certified a class of current and former participants in the Allianz Asset
Management of America L.P. 401(k) Savings and Retirement Plan and appointed Nichols Kaster as class
counsel. Plaintiffs alleged that defendants improperly managed plan assets and breached their fiduciary
duties.

       In Mayfield-Dillard v. Direct Home Health Care, Inc., No. 0:16-cv-3489, 2017 WL 945087 (D. Minn.
Mar. 10, 2017), the district court granted Plaintiffs’ motion for conditional certification, certifying a
group of home health care workers who challenged Defendant’s practice of paying straight-time only,
for overtime hours worked.

       In McQueen v. Chevron, No. C 16-02089, 2017 WL 8948943 (N.D. Cal. Feb. 21, 2017), the Court
granted conditional certification of an FLSA collective for well site managers and drill site managers
who performed services for Chevron throughout the country, rejecting Chevron’s arguments that the
various intermediary staffing companies and differing contractual terms put the workers on different
footing.

        In Tamez v. BHP Billiton Petroleum (Americas), Inc., No. 5:15-cv-330, 2015 WL 7075971 (W.D.
Tex. Oct. 5, 2015), the court granted plaintiffs’ motion for conditional certification, conditionally
certifying a class of employees alleging violations of the overtime wage provisions of the Fair Labor
Standards Act by a multinational corporation that produces major commodities including oil and gas.

       In Miller v. Fleetcor Technologies Operating Co., LLC, 118 F. Supp. 3d 1351 (N.D. Ga. 2015), the
court denied defendant’s motion for decertification, agreeing with plaintiffs that each individual claim
and the case as a whole should be kept together, allowing plaintiffs to move forward as a collective group.

        In Pearsall-Dineen v. Freedom Mortgage Corp., No. 13-cv-06836-JEI-JS, 2014 WL 2873878 (D.
N.J. June 25, 2014), the court conditionally certified the Fair Labor Standards Act overtime case as a
collective action. The judge’s order authorized notice of the lawsuit to be disseminated to all mortgage
underwriters who worked for Freedom Mortgage in the last three years, providing them the opportunity
to join the lawsuit and to assert their overtime claims against the defendant for failing to pay them
overtime hours.

        In Ellsworth v. U.S. Bank, N.A., No. C 12-2506-LB, 2014 WL 2734953 (N.D. Cal. June 13, 2014),
the court issued a broad class certification ruling on behalf of plaintiff-borrowers who were force-placed
with flood insurance. In its order, the court certified multi-state classes of borrowers spanning forty
different states to pursue claims against U.S. Bank for breach of their mortgage agreements stemming
from U.S. Bank’s force-placed insurance practices. In addition, the court separately certified classes of

                                                                                               19 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 21 of 33



borrowers in California and New Mexico to pursue claims against U.S. Bank and its force-placed
insurance vendor, ASIC, for unjust enrichment, unfair business practices, and/or breach of the covenant
of good faith and fair dealing.

       In Arnett v. Bank of America, N.A., No. 3:11-cv-01372-SI (D. Or. Apr. 17, 2014), the court
preliminarily approved a $31 million settlement for approximately 625,000 class members, the largest
common fund settlement ever negotiated in a case involving force-placed flood insurance.

       In Ernst v. DISH Network, LLC, No. 12-8794-LGS (S.D.N.Y. July 23, 2013), the court appointed
Nichols Kaster as interim class counsel for the putative class with claims against Defendant Sterling
Infosystems, Inc., finding that Nichols Kaster had “demonstrated it is able fairly and adequately to
represent the interests of the putative class.

        In Gustafson v. BAC Home Loan Services, LP, No. 8:11-cv-00915 (C.D. Cal. Feb. 27, 2013), Judge
Josephine Staton Tucker appointed Nichols Kaster as co-lead interim class counsel for multiple putative
classes in a force-placed insurance case against Bank of America and other defendants.

       In Spar v. Cedar Towing & Auction, Inc., Case No. 27-CV-11-24993 (Minn. Dist. Ct., Oct. 16,
2012), Nichols Kaster won class certification and was appointed class counsel for a class of approximately
six thousand Minneapolis consumers who plaintiffs alleged had been charged illegal towing fees by
defendant.

|   Denial of Motions to Dismiss
        In In re M&T Bank Corp. ERISA Litig., No. 16-cv-375, 2018 WL 4334807 (W.D.N.Y. Sept. 11,
2018), the court denied defendants’ motion to dismiss in substantial part, holding plaintiffs adequately
alleged breaches of fiduciary duty under ERISA relating to the management of the M&T Bank
Corporation Retirement Savings Plan.

        In Velazquez v. Massachusetts Fin. Servs. Co., 320 F. Supp. 3d 252 (D. Mass. 2018), the court denied
defendants’ motion to dismiss in substantial part and held that plaintiffs adequately alleged breaches of
fiduciary duty under ERISA relating to the management of the Massachusetts Financial Services
Company MFSavings Retirement Plan and the Massachusetts Financial Services Company Defined
Contribution Plan.

        In Beach v. JP Morgan Chase Bank, No. 1:17-cv-00563 (S.D.N.Y. Mar. 28, 2018), the court denied
defendants’ motion to dismiss in substantial part and held that plaintiffs adequately alleged breaches of
fiduciary duty under ERISA.

       In Wildman v. American Century Serv., LLC, 237 F. Supp. 3d 902 (W.D. Mo. 2017), the court
denied defendants’ motion to dismiss, finding that plaintiffs adequately alleged breaches of fiduciary duty
and prohibited transactions by defendants in connection with the American Century Retirement Plan.



                                                                                                20 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 22 of 33



       In Johnson v. Fujitsu Technology Business of America, Inc., 250 F. Supp. 3d 460 (N.D. Cal. April 11,
2017), the court denied defendants’ motions to dismiss, and held that plaintiffs adequately alleged
breaches of fiduciary duty under ERISA relating to the management of the Fujitsu Group Defined
Contribution and 401(k) Plan.

       In Moreno v. Deutsche Bank Americas Holding Corp., 1:15-cv-09936, 2016 WL 5957307 (S.D.N.Y.
Oct. 13, 2016), the court denied defendants’ motion to dismiss in substantial part and held that plaintiffs
adequately alleged breaches of fiduciary duty under ERISA relating to the management of the Deutsche
Bank Matched Savings Plan.

       In Urakhchin v. Allianz Asset Mgmt. of Am., L.P., 8:15-cv-01614, 2016 WL 4507119 (C.D. Cal.
Aug. 5, 2016), the court denied defendants’ motion to dismiss in substantial part and held that plaintiffs
adequately alleged breaches of fiduciary duty under ERISA relating to the management of the Allianz
Asset Management of America L.P. 401(k) Savings and Retirement Plan.

       In Bowers v. BB&T Corporation, No. 1:15-cv-732-CCE-JEP (M.D.N.C. Apr. 18, 2016), the court
denied defendant’s motion to dismiss, finding that plaintiff’s allegations regarding Employment
Retirement Income Security Act (“ERISA”) violations related to defendant’s management of plaintiffs’
401(k) Savings Plans are sufficient for litigation to move forward.

        In Brotherston v. Putnam Investments, LLC, No. 1:15-cv-13825, 2016 WL 1397427 (D. Mass. Apr.
7, 2016), the court denied defendant’s motion to dismiss, finding that plaintiff’s allegations regarding
Employment Retirement Income Security Act (“ERISA”) violations related to defendant’s management
of plaintiffs’ 401(k) Savings Plans are sufficient for litigation to move forward.

        In Johnson v. Casey’s Gen. Stores, Inc., 116 F. Supp. 3d 944 (W.D. Mo. 2015), the court denied
defendant’s motion to dismiss, finding that plaintiff’s allegations regarding Fair Credit Reporting Act
violations and the willfulness of defendant’s conduct sufficient for litigation to move forward.

        In Lengel v. HomeAdvisor, Inc., 102 F. Supp. 3d 1202 (D. Kan. 2015), the court denied defendant’s
motion to dismiss, finding that plaintiff’s allegations regarding Fair Credit Report Act violations and
the willfulness of defendant’s conduct sufficient for litigation to move forward.

        In Holmes v. Bank of America, N.A., No. 3:12-cv-00487, 2013 WL 2317722 (W.D.N.C. May 28,
2013), the court denied four motions to dismiss plaintiffs’ claims regarding force-placed insurance and
allowing the case to proceed.

       In Walls v. JPMorgan Chase Bank, N.A., No. 3:11-cv-00673, 2012 WL 3096660 (W.D. Ky. July
30, 2012), a case regarding force-placed flood insurance, the court denied defendant’s motion to dismiss,
stating that the plaintiff’s mortgage agreement did not explicitly provide that the lender’s flood
insurance requirement could change at will and that Kentucky contracts contain provisions which can
impose limits on discretion afforded by a contract, thus rejecting defendant’s interpretation of plaintiff’s
mortgage agreement for purposes of the motion.


                                                                                                21 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 23 of 33




|   Defeat of Motions to Compel Arbitration
       In Doll House, Inc. v. Tapia, Nos. 5D16-4235, 5D16-4455 (Fla. DCA Nov. 21, 2017), the Florida
District Court of Appeal for the Fifth District affirmed per curium a trial court ruling denying
defendant’s motion to compel arbitration. The court of appeals found that the parties never formed a
binding agreement, and alternatively that the agreement at issue was unconscionable and therefore
unenforceable.

        In Payne v. WBY, Inc., 141 F. Supp. 3d 1344 (N.D. Ga. 2015) the court denied defendant’s motion
to compel arbitration of opt-in plaintiffs in an FLSA conditionally certified collective action. The court
held that the defendant’s alleged posting of an arbitration agreement on a bulletin board in the
breakroom without additional notice to workers of its existence, its terms, or its binding nature was
insufficient to establish an offer or acceptance of its terms.




    Nichols Kaster Attorneys

|   Partner Biographies
       Don H. Nichols has over 35 years of experience in the practice of law, has tried over 100 cases to
verdict and has obtained over $50 million dollars for his class and collective clients. Don is highly

                                                                                              22 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 24 of 33



respected by the legal community, as seen by his fellowship in The College of Labor and Employment
Lawyers. Don was recently selected by his peers for inclusion in The Best Lawyers in America® 2015 and
2016 for his work in Litigation-Labor & Employment. Education: B.A. Augsburg College 1968, J.D.
University of Minnesota Law School 1971.

        James H. Kaster is a Civil Trial Law Specialist who has tried well over 100 cases to verdict or
decision. He has also handled many significant cases on appeal, including a successful case in front of
the United States Supreme Court (Kasten v. Saint-Gobain Performance Plastics Corp.). He was ranked by
Chambers USA as number one among plaintiffs’ employment lawyers in Minnesota, was named Lawyer
of the Year by Best Lawyers in 2012, and 2016, and has been listed by Super Lawyers of Minnesota as
one of the top 10 lawyers in the State. Jim’s success in the courtroom includes earning many million
dollar and multi-million dollar recoveries for plaintiffs. Jim is also a frequent lecturer before local, state,
and national organizations on damage recovery and trial skills. He was selected as a Fellow of the
American College of Trial Lawyers, a premier professional trial organization in America whose
membership is limited to 1% of the trial lawyers in any state or province. He was also selected to be a
member of the College of Labor and Employment Lawyers. Education: B.A. Marquette University
1976, J.D. Marquette University 1979.

        Paul J. Lukas is one of the co-leaders of the firm’s ERISA Class Action Team. Mr. Lukas also has
extensive experience litigating class and collective actions and has tried over 50 cases over the course of
his career. Mr. Lukas has been recognized by his peers as one of ”The Best Lawyers in America“ and is
frequently named to the Minnesota Super Lawyers list. He also has had many publications and speaking
engagements about issues and strategies for plaintiff class action lawyers and the plaintiffs’ bar.
Education: B.A. St. John’s University 1988, J.D. William Mitchell College of Law 1991.

        Steven Andrew Smith was named as a 2017 Minnesota Lawyers of the Year. Steve was honored
by the Minnesota Chapter of the National Employment Lawyers Association as the recipient of the 2014
Karla Wahl Dedicated Advocacy Award. The Award is given to recipients “for their ceaseless and
courageous efforts” to protect and advance the rights of Minnesota employees. Steve was also the
recipient of the 2011 Distinguished Pro Bono Service Award from the United States District Court for
the District of Minnesota, was selected for the Merit Selection Panel regarding the Re-Appointment of
U.S. Magistrate Judge Arthur J. Boylan (D. Minn. 2012), has received the Martindale Hubble AV
Preeminent rating, and was named to the Best Lawyers in America list for 2014, 2015, and 2016. Steve’s
trial experience includes trials to verdict in sexual harassment, whistleblower, reprisal/retaliation,
commission, contract, gender discrimination, marital status discrimination, disability, and wage and
hour claims. Steve has also litigated several notable cases having substantial effect on employees’ rights
under state and federal employment laws. Steve is often invited to lecture on employment issues both
nationally and locally. He has also authored a number of articles on employment law issues such as
sexual harassment in the workplace. He was further recognized in 2014 by the United States District
Court and Chief Judge Michael J. Davis for his involvement in the Pro Se Project, a project by the United
States District Court of Minnesota for assisting individuals representing themselves in federal court.
Education: B.A. Concordia College 1990, J.D. William Mitchell College of Law 1995 cum laude.

                                                                                                  23 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 25 of 33



        Michele R. Fisher is a managing partner, and Chair of the Firm’s Business Development and
Marketing Groups, which originate class and collective actions and market the firm. She has
dedicated her career to litigating wage and hour cases in an aggressive, creative, and strategic
manner. She is one of the leaders of a practice group that has been described as a "powerhouse" for
mass wage and hour litigation and arbitration. Michele has the experience, resources, and staff to
take on any company regardless of size. She has handled several jury trials and arbitrations in her
fight for employee rights and prides herself on the firm's reputation as a leader in national wage
and hour class and collective action litigation. Michele has litigated hundreds of class and
collective actions involving positions such as home health aides, loan officers, retail salespersons,
oil and gas workers, assistant managers, field service engineers, call center representatives,
exotic dancers, inside sales representatives, restaurant workers, insurance adjusters, property
specialists, property managers, installers, service technicians, and road construction laborers.
Michele is active in several organizations. She is the Co-Chair and a faculty member of the
Practicing Law Institute’s Wage & Hour Litigation and Compliance conference, the Co-Chair of
the ABA Federal Labor Standards Legislation Committee, the Co-Chair of the ABA Labor and
Employment Law Section's Revenue and Partnership Development Committee, and a wage and
hour track coordinator for the ABA Labor and Employment Law Section’s annual conference. She
has also served as the Co-Editor-in-Chief of the ABA Labor and Employment Law Section’s
Federal Labor Standards Legislation Committee Midwinter Report, an editorial board member for
BNA’s the Fair Labor Standards Act Treatise, and a chapter editor for BNA’s Wage and Hour
Laws: A State-by-State Survey. She has been named to the Best Lawyers, Super Lawyers, Top
Women Attorneys, and Rising Star lists repeatedly, is a member of the Top 100 National Trial
Lawyers, and Top 10 Wage and Hour Lawyers, and has been named a Lawyer of
Distinction. Michele volunteers as an attorney for a foster child through the Children's Law
Center. Education: B.A. St. Cloud State University 1997, J.D. William Mitchell College of Law 2000.

       Matthew H. Morgan is a managing partner at the Firm and a Minnesota State Bar Association
Civil Trial Specialist. Much of Matt’s career has focused on litigating class and collective actions on
behalf of individuals seeking minimum wage and overtime pay and fighting discrimination. Last fall,
Matt first-chaired a nineteen-day age discrimination class action trial on behalf of nearly 1000 people
against the federal government. Matt has been recognized as a Super Lawyer every year since 2014,
and has been named to the Who’s Who in Employment Law by Minnesota Law and Politics. Matt
formerly served as an adjunct faculty member at William Mitchell College of Law (now Mitchell
Hamline) teaching representation skills to first-year students and advanced advocacy to second- and
third-year students. Matt is a frequent lecturer at legal seminars, focusing on litigation-related topics
including trials and taking 30(b)(6) depositions. Education: B.A. University of Minnesota 1996, J.D.
William Mitchell College of Law 2000.

       Kai H. Richter is an experienced attorney who has fought for the rights of everyday people
throughout his legal career. As one of the leaders of Nichols Kaster’s Consumer Class Action Team, Kai
has handled numerous cases on behalf of consumers against banks, mortgage servicers, and other large
companies, and successfully argued before the First Circuit Court of Appeals in Lass v. Bank of America,
N.A., 695 F.3d 129 (1st Cir. 2012). In addition, Kai also is one of the leaders of the firm’s ERISA litigation
team, and is currently spearheading several cases involving breach of fiduciary duty claims against
companies for mismanagement of their employee retirement plans. During his tenure at the firm, Kai

                                                                                                 24 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 26 of 33



has negotiated several class action settlements that have made a combined total of more than $200
million in relief available to consumers nationwide. Prior to joining Nichols Kaster in April 2010, Kai
managed the Complex Litigation Division of the Minnesota Attorney General's Office, where he
supervised and handled a large number of consumer enforcement cases. For example, in June and
September of 2009, Kai co-chaired a three-week trial involving claims for fraudulent sales of annuities
and legal plans to over 1,200 Minnesota senior citizens and won a favorable judgment from the trial
court. In addition, he also spearheaded a significant enforcement action against Sprint Nextel relating
to wrongfully-imposed contracts and early termination fees. Kai also has several years of prior
experience representing plaintiffs in private practice, including two landmark class actions. For example,
in Braun v. Wal-Mart Stores, Inc., a statewide wage and hour class action against Wal-Mart, Kai briefed
and successfully co-argued the issue of class certification and significantly participated in the three-
month trial of the case, paving the way for a multi-million-dollar payout to Wal-Mart’s Minnesota
workers. In addition, Kai was one of only three plaintiff trial attorneys in Grutter v. Bollinger, a landmark
class action lawsuit against the University of Michigan Law School that was decided by the United
States Supreme Court in 2003. Kai has taught legal writing at Hamline University and previously served
as a co-director of the Robert F. Wagner Moot Court Program at the University of Minnesota Law
School. Education: B.A. Dartmouth College 1995 cum laude, J.D. University of Minnesota cum laude.

         Rachhana T. Srey is a Partner at Nichols Kaster, PLLP who has extensive litigation experience,
primarily dedicating her legal practice to national wage and hour complex class and collective action
employment litigation. She has been a zealous advocate for thousands of employees over her 14-year
career, representing a wide variety of workers in many industries including those who work in
healthcare, insurance, financial services, communications, retail, manufacturing, and security industries
as well as federal sector employees. Rachhana’s exceptional case management and advocacy skills,
dedication to her clients, strong work ethic and outgoing personality have earned her the respect of her
clients and of her colleagues in the legal community. Rachhana has tried several wage and hour cases,
most notably obtaining a jury verdict that was upheld by the Sixth Circuit in favor of a group of nearly
three hundred cable installers. In addition to her wage and hour practice, Rachhana is also currently
litigating a large age discrimination class case venued at the EEOC. She is active in several
organizations, holding leadership positions in a few. Rachhana is currently the Co-Chair of the National
Employment Lawyer Association's (“NELA”) Wage & Hour Committee and Practice Group and the Co-
Chair of the Association of Justice's (“AAJ”) Wage & Hour Litigation Group. She is also an active Board
Member of Mid-Minnesota Legal Aid. Rachhana is often invited to speak nationally and locally on a
wide range of topics including class and collective action litigation strategies, wage and hour litigation,
discovery issues, recent developments in the law, and age and gender discrimination. Education: B.A.
University of Minnesota 2000, J.D. William Mitchell College of Law 2004 cum laude.

       Matthew C. Helland is an experienced and tenacious litigator who has fought for workers’ and
consumers’ rights throughout his career. Matt serves as the managing partner of Nichols Kaster’s San
Francisco office, where he focuses his practice on class and collective wage and hour cases filed in
California and throughout the country. Handling both large class actions and individual matters
throughout this career, Matt has developed a record of success in significant and complex litigation.

                                                                                                25 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 27 of 33



Matt litigates each of his cases with the same zealous advocacy and passionate protection of his clients’
rights, whether the case involves millions of dollars and thousands of clients, or thousands of dollars and
one individual. In addition to representing workers across the country in wage and hour actions, Matt
has also handled cases involving WARN Act violations, breach of contract, and severance
negotiations. Matt is licensed in both California and Minnesota. Matt is an active volunteer at Workers'
Rights Clinics through Legal Aid Work, where he supervises student attorneys in providing legal
assistance to low wage workers. While attending the University of Minnesota Law School, Matt was a
staff member and Managing Tribute Editor of the University of Minnesota Journal of Global Trade. He
also participated in the Child Advocacy Clinic, representing the interests of children as a student
attorney in both Family and Juvenile Court. Education: B.A. Rhodes College 2002 magna cum laude,
J.D. University of Minnesota Law School 2005 magna cum laude.

       David E. Schlesinger David Schlesinger is an experienced attorney who has been recognized for
the quality of his work for employees. He is an MSBA Certified Employment Law Specialist who has
been selected as a Super Lawyer for the last six years. He teaches Law in Practice at the University of
Minnesota Law School and is the former president of the Minnesota Chapter of the National
Employment Lawyers Association. David has successfully litigated a wide variety of employment claims,
including several significant cases involving gender discrimination, cases under the Americans with
Disabilities Act, and many other claims. His practice also includes an emphasis on the intersection of
employment and business disputes, including litigation of breach of fiduciary duty and minority
shareholder claims. He has effectively defended employees from non-compete and trade secret claims
brought by their former employers. Education: B.A. Mary Washington College 2001 cum laude, J.D.
University of Minnesota Law School 2006 cum laude.

        Anna P. Prakash is a tough and determined litigator. Her practice focuses on complex class
actions on behalf of protected groups and those harmed by corporate or governmental wrongdoing.
Whether in the context of civil rights, illegal pay practices, loan issues, insurance coverage, consumer
fraud, or other harm to vulnerable communities, Anna seeks out injustices to hold wrongdoers
accountable and give all people a voice. She cares about and fights for her clients, brings a high level of
skill and intellect to the fight, and has achieved great success for her clients in state and federal courts
around the country, including the summary judgment victories referenced above in Huff, Hart, and
Clincy, successful appeal in Bible v. United Student Aid Funds, and the trial verdict in FTS. Anna also
serves on the Board of Directors of the Public Justice Foundation, a nationwide charitable organization
supporting high-impact lawsuits to combat social and economic injustice and protect the Earth’s
sustainability. She is a frequent speaker at national legal seminars, an adjunct professor of legal writing
at the University of Minnesota Law School, and a past board member of the Minnesota chapter of the
National Employment Lawyers’ Association. Education: B.A. University of Michigan 2002, J.D.
Cornell Law School 2005.

        Rebekah L. Bailey is a tireless advocate dedicated to civil rights and social justice. She has helped
tens of thousands of employees and consumers recover millions of dollars primarily in complex class and
collective actions across the country. Rebekah has worked on the firm’s wage and hour team and was a

                                                                                                26 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 28 of 33



founding member of the consumer practice area as well as the firm’s civil rights and impact litigation
group. Rebekah has been recognized as a Minnesota Super Lawyer every year since 2014. Over the
years, she has served on numerous trial and arbitration teams, successfully first-chairing her first bench
trial. Rebekah has achieved several affirmative summary judgment determinations and certification
decisions, including in Henderson, Vaughan, Spar, and Norris-Wilson, mentioned above. Rebekah leads
the firm’s e-discovery committee. She has spoken at national seminars on various topics, including
electronic discovery, arbitration, discovery, equal pay, and various wage and hour issues. Rebekah is a
practical instructor for the University of Minnesota’s Law & Practice course. Rebekah is very involved
in the ABA’s Labor and Employment Law section. She serves as the employee vice chair of the section’s
treatise committee; she is an associate editor for the FLSA Committee’s Mid-Winter Report; and she
serves as a FLSL liaison to the ABA/LEL CLE Coordinating & Resources Committee. Education: B.S.
Grand Valley State University 2004 magna cum laude, J.D. University of Minnesota Law School 2008
magna cum laude.

         Reena I. Desai is a partner at Nichols Kaster, PLLP, in the firm’s Minneapolis office. She is a
skilled and meticulous litigator, who has represented thousands of employees in class and collective
actions to recover unpaid overtime, minimum wages, commissions, and other types of
compensation. Reena has also advocated for employees in cases involving race, age and disability
discrimination. She is a board member of a legal non-profit and frequently speaks at legal seminars and
conferences across the country. Reena has dedicated the majority of her career to helping employees
combat wage theft and recover unpaid overtime compensation, minimum wages, and other unpaid
compensation. She has represented employees in a variety of industries, including investigators, home
health care workers, loan officers, mortgage underwriters, field service technicians, sales representatives,
and restaurant workers. Reena has also litigated discrimination cases on both a class and individual
level, advocating for employees whose employers have discriminated against them because of their age,
race or disability. Reena has been asked to share her knowledge and experience with her peers, serving
as a speaker at several national conferences. She has lectured on topics including wage and hour
litigation, electronic discovery issues, attorney-client privilege and mediation/settlement. Reena also
serves on the Board of Directors for the Minnesota Justice Foundation, a legal non-profit in Minnesota,
and has been named a Rising Star by Minnesota Super Lawyers every year since 2014. Education: B.A.
George Washington University 2002 magna cum laude, J.D. University of Minnesota Law School 2007
cum laude.

       Robert L. Schug is a partner on Nichols Kaster’s Civil Rights and Impact Litigation team. Robert
has more than a decade of experience litigating cases through trial in both court and arbitration. He has
represented employees across the country on a variety of issues, including race, gender, and disability
discrimination, employee misclassification, unpaid overtime, and unpaid wages. Robert previously served
as Director of Litigation at the Impact Fund, a nationally recognized non-profit law firm in Berkeley,
California devoted to achieving social justice through large scale impact litigation. He has been
recognized as a Rising Star by Northern California and Minnesota Super Lawyers. He is licensed in
California and Minnesota. Education: B.S. Middle Tennessee State University 2003 summa cum laude;
J.D. William Mitchell College of Law 2006 summa cum laude.

                                                                                                27 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 29 of 33




        Brock J. Specht has experience litigating complex multi-million-dollar lawsuits in numerous
federal courts around the country and currently works with the firm’s national consumer class action
team, assisting plaintiffs who have been harmed by big business. Prior to joining the firm, Brock worked
with a major Twin Cities law firm, and as a clerk for two judges on the Minnesota Court of Appeals.
Brock also has worked as a Special Assistant State Public Defender, pro bono, and as an Adjunct Professor
of Law at the University of St. Thomas School of Law. Education: B.A. University of Minnesota 2002,
J.D. University of St. Thomas School of Law 2007 magna cum laude.

       Carl F. Engstrom is a partner on Nichols Kaster’s ERISA Litigation Team. As a founding
member of the ERISA litigation group, Mr. Engstrom has been counsel of record in every case brought
by the group since its inception in 2015. In that time, the ERISA litigation group has negotiated
settlements totaling approximately $80 million on behalf of retirement plan participants shortchanged
by excessive fees and imprudent retirement plan investments. Before joining Nichols Kaster, Mr.
Engstrom clerked for judges at both the Minnesota Court of Appeals and Hennepin County District
Court. Prior to entering the legal profession, Mr. Engstrom spent six years working as a financial
advisor, providing retirement and investment advice to hundreds of clients, and earning the Certified
Financial Planner™ designation. Education: B.A. Harvard College 1998, J.D. University of Minnesota
Law School 2012 magna cum laude.



|   Associate Biographies
        Caroline E. Bressman is a member of the firm’s national wage and hour litigation team where
she fiercely advocates for workers’ rights. Caroline is dedicated to furthering social justice and equity in
the workplace on behalf of employees challenging their employers’ unfair practices. During law school,
Caroline served as a staffer, and subsequently Symposium Articles Editor, for the Minnesota Law Review
and clerked for a nonprofit legal and policy advocacy organization forced on addressing gender
inequality. Caroline was also the recipient of the ABA-Bloomberg BNA Award for Excellence in Health
Law. Education: B.A. St. Olaf College 2015 magna cum laude, J.D. University of Minnesota Law School
2018 cum laude.

       Daniel S. Brome worked with the California Labor Commissioner while in law school and served
as the Editor-in-Chief of the Berkeley Journal of Employment and Labor Law, and as Director of the
Workers’ Rights Clinic. After law school, Daniel worked with a California law firm representing workers
and unions in arbitrations and litigation. Daniel continues pursuing his passion for employment law at
Nichols Kaster, working with the firm’s national wage and hour team out of the San Francisco office.
Education: B.A. Princeton University 2005, J.D. University of California Berkeley School of Law 2011.

       Charles A. Delbridge is a member of Nichols Kaster’s individual rights practice group,
representing employees who have been discriminated against for unlawful reasons. He has nearly a
decade of experience as a civil litigator across a broad range of substantive practice areas. Charlie has
been recognized as a “Minnesota Rising Star” by Super Lawyers magazine, and an “Up & Coming

                                                                                                28 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 30 of 33



Attorney” by Minnesota Lawyer. He is active in professional organizations, having served as a member
of the Board of Directors of both the Minnesota State Bar Association and Minnesota Continuing Legal
Education. Education: B.A. University of Wisconsin-Madison 2003, J.D. William Mitchell College of
Law 2006 magna cum laude.

        Jay Eidsness is a member of the firm’s national class-action litigation team, fighting to ensure
employees across the country are being paid fairly for their work. Prior to joining Nichols Kaster, Jay
served as a law clerk to Ann D. Montgomery in United States District Court for the District of
Minnesota. In law school, Jay worked as an editor for the Vermont Journal of Environmental Law and
published articles on energy law and policy through Vermont Law School’s Institute for Energy and the
Environment. Outside of Nichols Kaster, Jay advises a local nonprofit that provides scholarships to
graduating high school students whose lives have been enriched through the game of soccer. Education:
B.A. St. Johns University 2007, J.D. Vermont Law School 2013 cum laude.

        Laura A. Farley is a member of Nichols Kaster’s individual rights litigation team and is dedicated
to protecting the rights of current and former employees who face a wide-range of employment-related
issues, including discrimination, harassment, retaliation, minority shareholder, and contract disputes.
Prior to joining Nichols Kaster, Laura worked as an associate for a Minneapolis litigation firm, focusing
on minority shareholder, employment, and contract disputes. During law school, Laura was on the
Executive Board of the Minnesota Law Review, the board of the Women’s Legal Student Association, and
volunteered with the Advocates for Human Rights. Prior to attending law school, Laura worked for a
Fortune 100 company in business-to-business sales supporting operations and logistics in small
businesses. Education: B.A. University of St. Thomas 2010 magna cum laude, J.D. University of
Minnesota Law School 2015.

        Kate Fisher is a Case Development Attorney for the Nichols Kaster’s Civil Rights and Impact
Litigation Practice Group. In this role, she investigates new cases and works with other members of the
Group to advance litigation. Education: B.A. College of St. Catherine 2006 summa cum laude; J.D.
University of St. Thomas School of Law 2011 cum laude.

        Matthew A. Frank was named a 2017 Minnesota Lawyer of the Year. Matt attended the
University of Michigan Law School as a Clarence Darrow Scholar. At graduation, he received the Robert
S. Feldman Award for outstanding work in labor and employment law. Prior to joining Nichols Kaster
in 2016, Matt clerked for the Hon. Susan N. Burke in Hennepin County District Court and practiced
plaintiffs’ employment law at another Twin Cities firm. Matt is part of Nichols Kaster’s individual rights
team. Education: B.A. University of Colorado Boulder 2002 summa cum laude, Philosophy Ph.D. (ABD)
University of Minnesota, J.D. University of Michigan Law School 2013 cum laude.

       Lucas J. Kaster is a skilled and seasoned trial lawyer focused on aggressive advocacy, creative
solutions, and responsiveness to clients. As a member of Nichols Kaster’s individual rights team, Lucas
represents clients in a wide-range of employment matters, including harassment, retaliation and
discrimination claims. Lucas also represents clients in civil rights claims, such as police misconduct and
prisoner rights.

                                                                                              29 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 31 of 33




   Over his career, Lucas has tried many cases to verdict or decision. Most recently, Lucas
   represented a South Dakota law enforcement officer in a retaliation and sexual harassment
   lawsuit that resulted in a $1.2 million jury verdict. In a separate lawsuit, Lucas represented four
   golf course employees who were subject to harassment and retaliation in a court trial that
   resulted in a plaintiff’s verdict and treble damages under the Minnesota Human Rights Act
   (“MHRA”). Lucas uses this unique trial experience to drive litigation strategy and provide his
   clients the best possible representation.

   Lucas is also an experienced appellate advocate. In 2018, Lucas successfully argued before the
   Ninth Circuit Court of Appeals in Michael Frost v. BNSF Railway Co., 9:15-cv-000124-DWM.
   The Ninth Circuit’s decision addressed a hotly debated subject under the Federal Railway Safety
   Act (“FRSA”). The question before the Court was whether the honest belief instruction was
   proper because the FRSA’s contributing factor standard required plaintiffs to separately prove
   discriminatory intent. In the opinion, the Ninth Circuit definitively held that there is no
   requirement that FRSA plaintiffs separately prove discriminatory intent, and thus the instruction
   was error. The oral argument and decision are available here.

   Due to his experience, Lucas is a well-respected and sought-after speaker. Lucas is a frequent
   presenter at the ABA’s Labor and Employment and Employment Rights and Responsibilities
   conferences. In February 2019, Lucas also spoke at the College of Labor and Employment
   Lawyer’s Regional Program for the 4th and 11th Circuits in Charleston, South Carolina. Lucas
   participated in a three-member panel titled: The #MeToo Movement One Year Later: Where Are
   We Now?

   Lucas is a member Twin Cities Diversity in Practice’s Emerging Leaders Group and a
   contributor to Nichols Kaster’s training and marketing committees.

       Education: B.A. Villanova University 2004, J.D. Marquette University Law School 2011.

        Michelle L. Kornblit is a member of of Nichols Kaster’s individual rights practice group and
assists employees with a wide-range of claims, including discrimination, harassment, retaliation and
whistleblower protection. Michelle has been dedicated to employee rights and challenging unfair
employment practices her entire career. While in law school, Michelle interned with an Administrative
Law Judge of the U.S. Equal Employment Opportunity Commission, and with the Women’s Rights
Project of the American Civil Liberties Union. Prior to joining Nichols Kaster, Michelle was an associate
with a leading employment litigation firm in New York, representing employees in individual, multi-
party and class action cases. Education: B.A. New York University 2010 cum laude, J.D. Benjamin N.
Cardozo School of Law 2014 cum laude.

       Lindsey E. Krause is a member of Nichols Kaster’s individual rights practice group, where she is
committed to preserving workplace fairness and seeking justice for those employees whose rights have
been violated. She represents individuals who have been discriminated against or terminated for
unlawful reasons, including their sex, race, age, disability, or for blowing the whistle on illegal activity.
Lindsey also assists clients by reviewing and negotiating severance packages and non-competition
agreements. She also currently handles the firm’s FOIA litigation docket, assisting organizations with

                                                                                                30 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 32 of 33



obtaining government records to which they are entitled. Prior to joining Nichols Kaster, Lindsey served
as a judicial law clerk for the Honorable Frank J. Kundrat in St. Cloud, Minnesota. During law school,
Lindsey was a Lead Editor on the Journal of Law & Inequality and the President of the Women’s Law
Student Association. Education: B.A. College of St. Benedict 2011 magna cum laude and with distinction;
J.D. University of Minnesota Law School 2016.

       Brandon T. McDonough is a member of Nichols Kaster’s ERISA litigation team where he
represents current and former employees whose retirement accounts have been shortchanged due to
excessive fees, imprudent investments, employer self-dealing, and general mismanagement. Prior to
joining the firm, Brandon practiced plaintiffs-side consumer and civil rights law. Education: B.A.
University of Chicago 2007, J.D. University of Minnesota Law School 2012 cum laude.

        Chloe A. O’Neill is a member of Nichols Kaster’s ERISA litigation team where she represents
current and former employees whose retirement accounts have been shortchanged due to excessive fees,
imprudent investments, employer self-dealing, and other mismanagement. Prior to joining Nichols
Kaster, she clerked for Justice Anne McKeig on the Minnesota Supreme Court. During law school, Chloe
served as the editor-in-chief of the University of St. Thomas Law Journal, worked as a litigation law clerk
for the League of Minnesota Cities, interned with the Advocates for Human Rights, and represented
consumers in Chapter 7 bankruptcy proceedings. Prior to law school, Chloe gained additional writing
experience as well as employee benefits knowledge as a communications specialist with a focus on human
resources topics. Education: B.A. University of Florida 2008 summa cum laude, J.D. University of St.
Thomas School of Law 2016 magna cum laude.

        Neil Pederson has been practicing law with the firm since October 2017. Prior to that, he clerked
for the Honorable Karen A. Janisch in Hennepin County State District Court. His practice has focused
on national class action employment discrimination litigation and national wage and hour class and
collective action litigation. He has represented hundreds, if not thousands, of workers who have been
discriminated against or who are seeking to recover lost wages, including overtime pay and minimum
wages, through collective, class, and hybrid actions. Since he started at Nichols Kaster, Neil has worked
on multiple class and collective actions, involving positions such as railroad workers, home health aides,
delivery drivers, oil field workers, and nurses. Neil has handled managing discovery and filing class
certification and other motions in these cases. In addition to being a litigation associate at the firm, Neil
also works with its Business Development Group, which originates class and collective actions. Neil is
also a contributing editor to the ABA Section of Labor and Employment Law’s Fair Labor Standards
Act Midwinter Report. Neil volunteers as an attorney for the Mid-Minnesota Legal Aid’s Housing
Section Education: B.A. University of Minnesota 2007 summa cum laude, Political Science Ph.D. work
University of Chicago 2008-2010, J.D. William Mitchell College of Law 2015 summa cum laude.

       Jacob T. Schutz is a member of Nichols Kaster’s ERISA litigation team where he represents
current and former employees whose retirement accounts have been shortchanged due to excessive fees,
imprudent investments, employer self-dealing, and general mismanagement. In law school, Jacob was
an editor of the ABA Journal of Labor & Employment Law and published an article on the association

                                                                                                31 | P a g e
        Case 1:16-cv-00375-FPG-JJM Document 95-1 Filed 03/25/19 Page 33 of 33



provision of the Americans with Disabilities Act. Prior to joining Nichols Kaster, he was an associate in
a firm acting as general counsel for Taft-Hartley employee benefit funds. Education: B.A. University of
Pennsylvania 2010, J.D. University of Minnesota Law School 2013 magna cum laude.

        Mark E. Thomson is a member of Nichols Kaster’s ERISA and consumer litigation teams where
he represents current and former employees whose retirement accounts have been shortchanged due to
excessive fees, imprudent investments, employer self-dealing, and general mismanagement, as well as
consumers who have been harmed by corporate wrongdoing. Prior to joining Nichols Kaster, he clerked
for Justice David Lillehaug and Justice Anne McKeig on the Minnesota Supreme Court. During law
school, Mark was an editor of the Harvard Civil Rights-Civil Liberties Law Review and interned with the
Consumer Financial Protection Bureau, the National Consumer Law Center, and the Massachusetts
Attorney General’s Office. Education: B.A. University of Minnesota 2011 summa cum laude, J.D. Harvard
Law School 2016.

|   Staff Attorney Biographies
        Laura A. Baures is dedicated to fighting for employees and applicants who have been
discriminated against for unlawful reasons including on the bases of their age, disability, race, color,
national origin, religion, and sex. In addition, she helps employees pursue their fair and equal wages
owed in the eyes of the law. Her work focuses primarily on representing classes fighting against
discrimination. Laura has experience in both federal and private sector matters. During law school,
Laura won the MSBA Labor and Employment Law Section Law Student Award in Labor Law. Laura
participated in the AAJ Regional Trial Competition, was president of the Women Law Students
Association, and volunteered for over 100 hours through the Minnesota Justice Foundation working as
certified student attorney for the Washington County Public Defender’s Office and at Eldercare Rights
Alliance. She also completed an externship with the Honorable Gail Chang Bohr at Minnesota’s Second
Judicial District. Before law school, Laura worked for a local company that provides residential care for
people with disabilities where she discovered her passion for employment law. Education: B.A.
University of Wisconsin – Eau Claire cum laude, J.D. William Mitchell College of Law.




                                                                                             32 | P a g e
